DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims

Applicant’s amendment filed on July 16, 2021 has been entered.  Claims 1-3, 6, 10, 12-17, 20 and 22-24 are amended.  Claims 1-24 are pending in the application.  Examiner acknowledges a terminal disclaimer filed on July 16, 2021, which overcomes the double patenting rejection(s) of claims 1-24 previously set forth in the Non-Final Office Action mailed on April 16, 2021.  Applicant’s amendment has overcome the objection of claim 12 and rejection(s) of claims 2, 6, 10, 13-14, 16, 20 and 23-24 under 35 U.S.C. 112 previously set forth in the Non-Final Office Action mailed on April 16, 2021.

Response to Arguments

Applicant’s arguments, see p. 8-9, filed on July 16, 2021, with respect to the rejection(s) of claims 1-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further search and consideration, a new 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12-15, 18, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (PG PUB US2016/0085763) in view of Ionescu (US Patent  7,499,958).

Regarding claim 1, Tatourian teaches “an information management system configured to archive applications residing on one or more computing devices, the information management system comprising:” (System 100 includes an application management server 102, of an application management service, for example, and an application repository 104 in which applications of participating users/user devices (e.g. devices 1061-106N) may be stored [Tatourian, Fig. 1, para 0011]);
“one or more computing devices including computer hardware, the one or more computing devices configured to:” (User devices 106 may include controllers (or processors) and other components that execute software and/or control hardware to execute local programs 
“according to a storage policy, execute data storage operations in the information management system,” (An application management application on a user device 206 running application management service may learn contextual relevancy according to the user preferences/profiles [Tatourian, para 0020, 0018]);
“identify a first application to archive to one or more secondary storage devices, the first application being one of a plurality of applications residing on the one or more computing devices;” (User device 206 may determine one or more applications that are no longer contextually relevant to the user (222), which the one or more applications will be archived to application management server 202 [Tatourian, para 0021-0022]);
“identify, in one or more data stores, one or more executable files associated with the first application;” (Part of the learning process may include scanning user device 206 for any executables and libraries (or any application-related files) on the device (e.g. application data 594 stored in secondary storage device(s) 584) [Tatourian, Fig. 5, para 0021, 0044]);
“transmit the one or more executable files associated with the first application to the one or more secondary storage devices; and” (For each application to be archived, the request sent to application management server 202 may include, but is not to be limited to, any one or more of the following: an identifier of the application to be archived, a copy of the application (e.g., application bits or files such as .exe files, .dll files, .cab files etc.) [Tatourian, para 0022]);
“delete the one or more executable files associated with the first application from the one or more data stores.” (The archived application (i.e., any unnecessary bits) may be removed from user device 206 (230) [Tatourian, para 0026]).
“wherein the storage policy comprises a data structure or file storing a collection of settings or preferences for performing the data storage operations on data assigned to the storage policy;”
“execute a data storage operation according to a schedule indicated by the storage policy and as part of the data storage operation:”
Ionescu teaches “wherein the storage policy comprises a data structure or file storing a collection of settings or preferences for performing the data storage operations on data assigned to the storage policy;” (Based on broadest reasonable interpretation, Examiner interprets the term “file” as a collection of related data record.  The synchronization manager 136 can determine a desired portion of the data store 140 based on rules or default options. Rules can comprise, for example, instructions that the user 112a determines in advance to indicate desired portions of the of the data store 140 for archival purposes [Ionescu, column 13, 23-28]);
“execute a data storage operation according to a schedule indicated by the storage policy and as part of the data storage operation:” (A default setting can include, for example, event types or articles to copy based on a predetermined schedule or type. For example, the synchronization manager 136 can automatically select all email events and web page events during block 302 absent any indication from the user 112a [Ionescu, column 13, 36-41]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Tatourian comprising the claimed limitation to effectively enhance user experience by achieving selected data based on rules predetermined by users.

	Regarding claim 4, Tatourian as modified by Ionescu teaches “wherein the one or more executable files comprise a binary file.” (The request sent to application management 

Regarding claim 5, Tatourian as modified by Ionescu teaches “wherein the one or more computing devices are further configured to identify the first application based at least in part on a geographic area associated with the one or more computing devices.” (An application management application that is loaded and running on a user device 206 may learn contextual relevancy (220) of other applications that are available to the user on the user device. Contextual relevancy of an application may be based on various contextual factors or events, including but not to be limited to: a determined location of user device 206 while the application is installed and/or used [Tatourian, 0020]).

	Regarding claim 6, Tatourian as modified by Ionescu teaches “wherein the information management system further comprises the one or more secondary storage devices, wherein the one or more secondary storage devices is further configured to receive and store the one or more executable files associated with the first application.” (User device 206 may send a request to application management server 202 to archive one or more applications (224) that have been determined to not currently be contextually relevant to the user, where the request includes a copy of the application (e.g., application bits or files such as .exe files, .dll files, .cab files etc.) .  Application management server 202 may store the obtained copy of the application in an application repository accessible by the application management server 202 [Tatourian, para 0022-0023]).

	Regarding claim 7, Tatourian as modified by Ionescu teaches “wherein the identifying the first application to archive is performed by a storage manager.” (An  may learn contextual relevancy (220) of other applications that are available to the user on the user device [Tatourian, para 0020]).

	Regarding claim 9, Tatourian as modified by Ionescu teaches “wherein the one or more computing devices is a client computing device residing on a primary storage subsystem and” (System 100 may also include one or more user devices 106-1 to 106-N (collectively, 106 [primary storage subsystem]) [Tatourian, para 0011]);
“uses an application archiving agent installed on the client computing device to identify the first application for archiving.” (An application management application that is loaded and running on a user device 206 may learn contextual relevancy (220) of other applications, where the application(s) that have been determined to not currently be contextually relevant to the user will be archived [Tatourian, para 0020, 0022]).
	
	Regarding claim 10, Tatourian as modified by Ionescu teaches “wherein the application archiving agent uses application type of the first application to identify the first application for archiving.” (The contextual relevancy includes an event type at which the application used (e.g. a sporting event, a concert, a conference, a season, a holiday duration) [Tatourian, para 0020]).

	Regarding claim 12, Tatourian as modified by Ionescu teaches “wherein the data operations are executed in the information management system between a primary storage subsystem and the one or more secondary storage devices residing in a secondary storage subsystem.” (System 100 may include secondary storage subsystem comprising an application management server 102 and an application repository 104 in which applications of participating users/user devices may be stored.  System 100 may also include [primary storage subsystem]) [Tatourian, para 0011]).

Regarding claim 13, Tatourian as modified by Ionescu teaches “wherein at least some data associated with the first application is also transmitted and removed from one or more primary storage devices.” (For each application to be archived, the request sent to application management server 202 may include, but is not to be limited to, any one or more of the following: an identifier of the application to be archived, a copy of the application (e.g., application bits or files such as .exe files, .dll files, .cab files etc.).  The archived application (i.e., any unnecessary bits or files not otherwise kept by the placeholder) may be removed from user device 206 (230) (e.g. data application data stored in storage device(s) 584) [Tatourian, para 0022, 0026, 0044]).

Regarding claim 14, Tatourian as modified by Ionescu teaches “wherein data associated with the first application is not deleted from one or more primary storage devices.” (User device 206 may create a placeholder, or stub, for an archived application at user device 206 (228). The placeholder may include, but is not to be limited to, metadata related to the application (e.g., an identifier of the application, version information, user information, application-specific user preferences, settings, and/or data, etc.), configuration settings, instructions for re-installing the application, etc.  In other words, data such as metadata related to the application are not deleted from storage device 584 [Tatourian, para 0026, 0044]).

Claim 15 lists all the same elements of claim 1, but a method form rather than the system. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.

Claim 18 lists ail the same elements of claim 5, but the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 18.

Claim 20 lists all the same elements of claim 10, but the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 20.

Regarding claim 22, Tatourian as modified by Ionescu teaches “wherein the data operations are executed in the information management system between secondary storage devices residing in a secondary storage subsystem.” (System 100 may include secondary storage subsystem comprising an application management server 102 and an application repository 104 in which applications of participating users/user devices may be stored. Specifically, application management server may store the obtained copy of the application in an application repository accessible by the application management server [Tatourian, para 0011, 0023]).

Claim 23 lists all the same elements of claim 13, but the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 23.

Claim 24 lists all the same elements of claim 14, but the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 24.

Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (PG PUB US2016/0085763) in view of Ionescu (US Patent  7,499,958) as applied to claims 1, 4-7, 9-10, 12-15, 18, 20 and 22-24 above, and further in view of Zhang (PG PUB US2014/0179272).

	Regarding claim 2, Tatourian as modified by Ionescu does not teach “wherein the one or more computing devices are further configured to:
detect an update to the first application;”
	“cause the one or more executable files associated with the first application to be restored to the one or more primary storage devices; and
apply the update to the restored first application.”
Zhang teaches “wherein the one or more computing devices are further configured to:
detect an update to the first application;” (The automatic archiver program 146 determines whether updates are available for the archived application [Zhang, para 0060]);
“cause the one or more executable files associated with the first application to be restored to the one or more primary storage devices; and
apply the update to the restored first application.” (In the case where the application is archived at a storage server, a link to the update may be stored at the storage server such that the automatic archiver program 146 may automatically apply the update when the application is restored [Zhang, para 0060]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Tatourian-Ionescu to comprise the claimed limitation to effectively conserve processing resource by performing the update only when the archived application is restored.

Regarding claim 3, Tatourian as modified by Ionescu and Zhang teaches “wherein the one or more computing devices are configured to cause the updated restored first application to be re-archived to the one or more secondary storage devices.” (The automatic archiver program 146 may also allow the user to archive applications on the mobile device 11 onto a storage server and restore the archived applications at a new mobile device.  Upon receiving the user input for the applications for restoring at the new mobile device, the automatic archiver program 146 performs the same operations discussed above with respect to FIG. 2 as they relate to archiving an application at a storage server.  During the restoring operation, the automatic archiver program 146 may automatically apply the update when the application is restored [Zhang, para 0067-0068, 0060]).
The motivation regarding to the obviousness to claim 2 is also applied to claim 3.

Claim 16 lists all the same elements of claim 2, but the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16.

Claim 17 lists all the same elements of claim 3, but the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 17.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (PG PUB US2016/0085763) in view of Ionescu (US Patent  7,499,958) as applied to claims 1, 4-7, 9-10, 12-15, 18, 20 and 22-24 above, and further in view of Baumann (PG PUB US2009/0228531).

Regarding claim 8, Tatourian as modified by Ionescu does not teach “wherein the identifying the first application to archive is performed by a computing device not associated with the first application.”
	Baumann teaches “wherein the identifying the first application to archive is performed by a computing device not associated with the first application.” (Baumann discloses file selection techniques that are applied to backup, migration, synchronization, deployment and other forms of file transfer between systems. The file selection techniques of the present invention provide for pre-defined templates that generally combine sets of files and configuration entries associated by application, where an administrative overrides of the templates are provided by an admin server [Baumann, para 0018, 0021]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Tatourian-Ionescu comprising the claimed limitation to effectively enhance administrator capability by selecting application files according to geographic location of the workstation, IP address, user identity, user group membership, workstation identity or other identifier associated with a user or the workstation [Baumann, para 0019].

Claim 19 lists all the same elements of claim 8, but the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 19.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian (PG PUB US2016/0085763) in view of Ionescu (US Patent  7,499,958) as applied to claims 1, 4-7, 9-10, 12-15, 18, 20 and 22-24 above, and further in view of Hagerstrom (US Patent 7,640,406).

Regarding claim 11, Tatourian as modified by Ionescu does not teach “wherein the one or more data stores are separate from the one or more computing devices.”
	Hagerstrom teaches “wherein the one or more data stores are separate from the one or more computing devices.” (One or more client computers 102 may access the data objects 107, 108, and 110 via a communication link 124 between the client computer and the primary storage 104, where the primary and secondary storage devices 104 and 106 communicate with each other to efficiently store data objects 107, 108, and 110 [Hagerstrom, column 3, line 13-18]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Tatourian-Ionescu comprising the claimed limitation to effectively utilize storage resource for client devices by storing common use files in a fast storage device while storing less-common use files in a less expensive storage device [Hagerstrom, column 3, line 26-37].

Claim 21 lists all the same elements of claim 11, but the method form rather than the system. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 21.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441